Reed, V. C.
The same principles are involved in this case as in the preceding ease. For the reasons there given, I conclude that the control over the hydrants which, by the alteration of the township lines, are thrown into the borough limits, passed to the borough government. The borough has the right to control hydrants. P. L. of 1878 p. 12 §§ 5, 11; P. L. of 1888 p. 226.
The township being stripped of its right to control them, it has no tooting to ask this court to enjoin the defendants from doing so or from interfering with the complainant in doing so.
Decree will be advised for the demurrants.